The judgment of the Supreme Court was entered February 24th 1874.
Per Curiam.
In affirming this decree, it is proper to state explicitly we do not decide whether any implied power arose under the will of Bohl Bohlen which would enable the trustees to sell the stocks held as investments. We, therefore, do not affirm that portion of the opinion of the learned judge in the court below relating to this question, but leave the point unembarrassed by any decision for discussion when it shall arise again.
We agree with the court below that the power of attorney from Ferdinand Lorenz to Charles Lorenz and Charles Vezin, was such a delegation of discretionary power as could not be legally made, and, consequently, that the sales of the stocks made under it were invalid. The part of the opinion relating to this question, and the authorities cited by the counsel, make it unnecessary for us to discuss this matter.
Decree affirmed, with costs to be paid by the appellants, and appeal dismissed.